Case 5:19-cv-01832-CBM-KK Document 50 Filed 04/20/20 Page 1 of 15 Page ID #:192



  1     Jennifer Sun (State Bar No. 238942)
        jennifersun@jonesday.com
  2     JONES DAY
        3161 Michelson Drive, Suite 800
  3     Irvine, CA 92612.4408
        Telephone: (949) 851-3939
  4     Facsimile: (949) 553-7539
  5     Attorneys for Defendant
        EXPERIAN INFORMATION SOLUTIONS,
  6     INC.
  7
  8                            UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10                                      EASTERN DIVISION
 11
 12     SILVESTRE ALVARADO, an                   Case No. 5:19-cv-01832 CBM (KKx)
        individual,
 13                                              [PROPOSED] STIPULATED
                           Plaintiff,            PROTECTIVE ORDER
 14
                v.                               Complaint Filed: September 24, 2019
 15
        TOYOTA MOTOR CREDIT
 16     CORPORATION; FIFTH THIRD
        BANK; and EXPERIAN
 17     INFORMATION SOLUTIONS,
        INC.,
 18
                           Defendants.
 19
 20           IT IS HEREBY STIPULATED by and between Plaintiff Silvestre Alvarado
 21    and Defendants Experian Information Solutions, Inc. and Fifth Third Bank, through
 22    their respective attorneys of record, as follows:
 23    1.     A. PURPOSES AND LIMITATIONS
 24           Discovery in this action is likely to involve production of confidential,
 25    proprietary, or private information for which special protection from public
 26    disclosure and from use for any purpose other than prosecuting this litigation may
 27    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 28    enter the following Stipulated Protective Order. The parties acknowledge that this
                                                                STIPULATED PROTECTIVE ORDER
        NAI-1512794000v1
                                                                  Case No. 5:19-cv-01832 CBM (KKx)
Case 5:19-cv-01832-CBM-KK Document 50 Filed 04/20/20 Page 2 of 15 Page ID #:193



  1    Order does not confer blanket protections on all disclosures or responses to
  2    discovery and that the protection it affords from public disclosure and use extends
  3    only to the limited information or items that are entitled to confidential treatment
  4    under the applicable legal principles. The parties further acknowledge, as set forth
  5    in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
  6    file confidential information under seal; Civil Local Rule 79-5 sets forth the
  7    procedures that must be followed and the standards that will be applied when a
  8    party seeks permission from the court to file material under seal.
  9           B. GOOD CAUSE STATEMENT
 10           Fed. R. Civ. P. 26(c)(1) requires a showing of good cause for the entry of a
 11    protective order by the Court to prevent public disclosure of material such as trade
 12    secrets or other confidential research, development, or commercial information.
 13    Documents and information have been and may be sought, produced or exhibited
 14    by and among the parties to this action relating to trade secrets, confidential
 15    research, development, technology or other proprietary information belonging to
 16    Defendant (including, but not limited to, codes, computer systems, software and
 17    processes used for credit reporting, and information derived therefrom), and/or
 18    personal income, credit and other confidential information of Plaintiff. An order of
 19    this Court is necessary to protect the parties from annoyance, embarrassment,
 20    oppression, or undue burden or expense related to the disclosure of confidential,
 21    proprietary or private information of the parties for purposes other than prosecuting
 22    and defending this litigation. This Order does not confer blanket protection on all
 23    disclosures or responses to discovery, and the protection it gives from public
 24    disclosure and use extends only to the specific documents and material entitled to
 25    confidential treatment under applicable legal principles.
 26    2.     DEFINITIONS
 27           2.1    Action: this pending federal law suit.
 28           2.2    Challenging Party: a Party or Non-Party that challenges the
                                                                STIPULATED PROTECTIVE ORDER
        NAI-1512794000v1
                                                                  Case No. 5:19-cv-01832 CBM (KKx)
                                                 -2-
Case 5:19-cv-01832-CBM-KK Document 50 Filed 04/20/20 Page 3 of 15 Page ID #:194



  1    designation of information or items under this Order.
  2           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  3    how it is generated, stored or maintained) or tangible things that qualify for
  4    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  5    the Good Cause Statement.
  6           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  7    their support staff).
  8           2.5    Designating Party: a Party or Non-Party that designates information or
  9    items that it produces in disclosures or in responses to discovery as
 10    “CONFIDENTIAL.”
 11           2.6    Disclosure or Discovery Material: all items or information, regardless
 12    of the medium or manner in which it is generated, stored, or maintained (including,
 13    among other things, testimony, transcripts, and tangible things), that are produced
 14    or generated in disclosures or responses to discovery in this matter.
 15           2.7    Expert: a person with specialized knowledge or experience in a matter
 16    pertinent to the litigation who has been retained by a Party or its counsel to serve as
 17    an expert witness or as a consultant in this Action.
 18           2.8    House Counsel: attorneys who are employees of a party to this Action.
 19    House Counsel does not include Outside Counsel of Record or any other outside
 20    counsel.
 21           2.9    Non-Party: any natural person, partnership, corporation, association,
 22    or other legal entity not named as a Party to this action.
 23           2.10 Outside Counsel of Record: attorneys who are not employees of a
 24    party to this Action but are retained to represent or advise a party to this Action and
 25    have appeared in this Action on behalf of that party or are affiliated with a law firm
 26    which has appeared on behalf of that party, and includes support staff.
 27           2.11 Party: any party to this Action, including all of its officers, directors,
 28    employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                STIPULATED PROTECTIVE ORDER
        NAI-1512794000v1
                                                                  Case No. 5:19-cv-01832 CBM (KKx)
                                                 -3-
Case 5:19-cv-01832-CBM-KK Document 50 Filed 04/20/20 Page 4 of 15 Page ID #:195



  1    support staffs).
  2           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  3    Discovery Material in this Action.
  4           2.13 Professional Vendors: persons or entities that provide litigation
  5    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  6    demonstrations, and organizing, storing, or retrieving data in any form or medium)
  7    and their employees and subcontractors.
  8           2.14 Protected Material: any Disclosure or Discovery Material that is
  9    designated as “CONFIDENTIAL.”
 10           2.15 Receiving Party: a Party that receives Disclosure or Discovery
 11    Material from a Producing Party.
 12    3.     SCOPE
 13           The protections conferred by this Stipulation and Order cover not only
 14    Protected Material (as defined above), but also (1) any information copied or
 15    extracted from Protected Material; (2) all copies, excerpts, summaries, or
 16    compilations of Protected Material; and (3) any testimony, conversations, or
 17    presentations by Parties or their Counsel that might reveal Protected Material.
 18           Any use of Protected Material at trial shall be governed by the orders of the
 19    trial judge. This Order does not govern the use of Protected Material at trial.
 20    4.     DURATION
 21           Even after final disposition of this litigation, the confidentiality obligations
 22    imposed by this Order shall remain in effect until a Designating Party agrees
 23    otherwise in writing or a court order otherwise directs. Final disposition shall be
 24    deemed to be the later of (1) dismissal of all claims and defenses in this Action,
 25    with or without prejudice; and (2) final judgment herein after the completion and
 26    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 27    including the time limits for filing any motions or applications for extension of time
 28    pursuant to applicable law.
                                                                 STIPULATED PROTECTIVE ORDER
        NAI-1512794000v1
                                                                   Case No. 5:19-cv-01832 CBM (KKx)
                                                  -4-
Case 5:19-cv-01832-CBM-KK Document 50 Filed 04/20/20 Page 5 of 15 Page ID #:196



  1    5.     DESIGNATING PROTECTED MATERIAL
  2           5.1    Exercise of Restraint and Care in Designating Material for Protection.
  3    Each Party or Non-Party that designates information or items for protection under
  4    this Order must take care to limit any such designation to specific material that
  5    qualifies under the appropriate standards. The Designating Party must designate for
  6    protection only those parts of material, documents, items, or oral or written
  7    communications that qualify so that other portions of the material, documents,
  8    items, or communications for which protection is not warranted are not swept
  9    unjustifiably within the ambit of this Order.
 10           Mass, indiscriminate, or routinized designations are prohibited. Designations
 11    that are shown to be clearly unjustified or that have been made for an improper
 12    purpose (e.g., to unnecessarily encumber the case development process or to
 13    impose unnecessary expenses and burdens on other parties) may expose the
 14    Designating Party to sanctions.
 15           If it comes to a Designating Party’s attention that information or items that it
 16    designated for protection do not qualify for protection, that Designating Party must
 17    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 18           5.2    Manner and Timing of Designations. Except as otherwise provided in
 19    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 20    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 21    under this Order must be clearly so designated before the material is disclosed or
 22    produced.
 23           Designation in conformity with this Order requires:
 24                  (a)   for information in documentary form (e.g., paper or electronic
 25    documents, but excluding transcripts of depositions or other pretrial or trial
 26    proceedings), that the Producing Party affix at a minimum, the legend
 27    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 28    contains protected material. If only a portion or portions of the material on a page
                                                                STIPULATED PROTECTIVE ORDER
        NAI-1512794000v1
                                                                  Case No. 5:19-cv-01832 CBM (KKx)
                                                 -5-
Case 5:19-cv-01832-CBM-KK Document 50 Filed 04/20/20 Page 6 of 15 Page ID #:197



  1    qualifies for protection, the Producing Party also must clearly identify the protected
  2    portion(s) (e.g., by making appropriate markings in the margins).
  3           A Party or Non-Party that makes original documents available for inspection
  4    need not designate them for protection until after the inspecting Party has indicated
  5    which documents it would like copied and produced. During the inspection and
  6    before the designation, all of the material made available for inspection shall be
  7    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  8    documents it wants copied and produced, the Producing Party must determine
  9    which documents, or portions thereof, qualify for protection under this Order.
 10    Then, before producing the specified documents, the Producing Party must affix the
 11    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 12    portion or portions of the material on a page qualifies for protection, the Producing
 13    Party also must clearly identify the protected portion(s) (e.g., by making
 14    appropriate markings in the margins).
 15                  (b)   for testimony given in depositions. A Party may designate
 16    portions of a deposition as “CONFIDENTIAL,” on the record at the time the
 17    deposition is taken, or within thirty (30) days from the date a deposition transcript
 18    is received by serving a notice to all Parties designating portions as
 19    “CONFIDENTIAL.” Until such time, all deposition testimony shall be treated as
 20    Protected Material. To the extent any designations are made on the record during
 21    the deposition, the Designating Party need not serve a notice re-designating those
 22    portions of the transcript as “CONFIDENTIAL.”
 23                  (c)   for information produced in some form other than documentary
 24    and for any other tangible items, that the Producing Party affix in a prominent place
 25    on the exterior of the container or containers in which the information is stored the
 26    legend “CONFIDENTIAL.” If only a portion or portions of the information
 27    warrants protection, the Producing Party, to the extent practicable, shall identify the
 28    protected portion(s).
                                                                STIPULATED PROTECTIVE ORDER
        NAI-1512794000v1
                                                                  Case No. 5:19-cv-01832 CBM (KKx)
                                                 -6-
Case 5:19-cv-01832-CBM-KK Document 50 Filed 04/20/20 Page 7 of 15 Page ID #:198



  1           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  2    failure to designate qualified information or items does not, standing alone, waive
  3    the Designating Party’s right to secure protection under this Order for such
  4    material. Upon timely correction of a designation, the Receiving Party must make
  5    reasonable efforts to assure that the material is treated in accordance with the
  6    provisions of this Order.
  7    6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
  8           6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  9    designation of confidentiality at any time that is consistent with the Court’s
 10    Scheduling Order.
 11           6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 12    resolution process under Local Rule 37.1 et seq.
 13           6.3    The burden of persuasion in any such challenge proceeding shall be on
 14    the Designating Party. Frivolous challenges, and those made for an improper
 15    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 16    parties) may expose the Challenging Party to sanctions. Unless the Designating
 17    Party has waived or withdrawn the confidentiality designation, all parties shall
 18    continue to afford the material in question the level of protection to which it is
 19    entitled under the Producing Party’s designation until the Court rules on the
 20    challenge.
 21    7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 22           7.1    Basic Principles. A Receiving Party may use Protected Material that is
 23    disclosed or produced by another Party or by a Non-Party in connection with this
 24    Action only for prosecuting, defending, or attempting to settle this Action. Such
 25    Protected Material may be disclosed only to the categories of persons and under the
 26    conditions described in this Order. When the Action has been terminated, a
 27    Receiving Party must comply with the provisions of section 13 below (FINAL
 28    DISPOSITION).
                                                                STIPULATED PROTECTIVE ORDER
        NAI-1512794000v1
                                                                  Case No. 5:19-cv-01832 CBM (KKx)
                                                 -7-
Case 5:19-cv-01832-CBM-KK Document 50 Filed 04/20/20 Page 8 of 15 Page ID #:199



  1          Protected Material must be stored and maintained by a Receiving Party at a
  2    location and in a secure manner that ensures that access is limited to the persons
  3    authorized under this Order.
  4          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
  5    otherwise ordered by the court or permitted in writing by the Designating Party, a
  6    Receiving Party may disclose any information or item designated
  7    “CONFIDENTIAL” only to:
  8                   (a)   the Receiving Party’s Outside Counsel of Record in this Action,
  9    as well as employees of said Outside Counsel of Record to whom it is reasonably
 10    necessary to disclose the information for this Action;
 11                   (b)   the officers, directors, and employees (including House
 12    Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
 13    Action;
 14                   (c)   Experts (as defined in this Order) of the Receiving Party to
 15    whom disclosure is reasonably necessary for this Action and who have signed the
 16    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 17                   (d)   the court and its personnel;
 18                   (e)   court reporters and their staff;
 19                   (f)   professional jury or trial consultants, mock jurors, and
 20    Professional Vendors to whom disclosure is reasonably necessary for this Action
 21    and who have signed the “Acknowledgment and Agreement to Be Bound”
 22    (Exhibit A);
 23                   (g)   the author or recipient of a document containing the information
 24    or a custodian or other person who otherwise possessed or knew the information;
 25                   (h)   during their depositions, witnesses, and attorneys for witnesses,
 26    in the Action to whom disclosure is reasonably necessary provided: (1) the
 27    deposing party requests that the witness sign the “Acknowledgment and Agreement
 28    to Be Bound” (Exhibit A); and (2) they will not be permitted to keep any
                                                                STIPULATED PROTECTIVE ORDER
       NAI-1512794000v1
                                                                  Case No. 5:19-cv-01832 CBM (KKx)
                                                  -8-
Case 5:19-cv-01832-CBM-KK Document 50 Filed 04/20/20 Page 9 of 15 Page ID #:200



  1    confidential information unless otherwise agreed by the Designating Party or
  2    ordered by the court. Pages of transcribed deposition testimony or exhibits to
  3    depositions that reveal Protected Material may be separately bound by the court
  4    reporter and may not be disclosed to anyone except as permitted under this
  5    Stipulated Protective Order;
  6                  (i)   any mediator or settlement officer, and their supporting
  7    personnel, mutually agreed upon by any of the parties engaged in settlement
  8    discussions; and
  9                  (j)   present or former employees of the Producing Party in
 10    connection with their depositions in this action (provided that no former employees
 11    shall be shown documents prepared after the date of his or her departure).
 12    8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 13           IN OTHER LITIGATION
 14           If a Party is served with a subpoena or a court order issued in other litigation
 15    that compels disclosure of any information or items designated in this Action as
 16    “CONFIDENTIAL,” that Party must:
 17                  (a)   promptly notify in writing the Designating Party. Such
 18    notification shall include a copy of the subpoena or court order;
 19                  (b)   promptly notify in writing the party who caused the subpoena or
 20    order to issue in the other litigation that some or all of the material covered by the
 21    subpoena or order is subject to this Protective Order. Such notification shall
 22    include a copy of this Stipulated Protective Order; and
 23                  (c)   cooperate with respect to all reasonable procedures sought to be
 24    pursued by the Designating Party whose Protected Material may be affected.
 25           If the Designating Party timely seeks a protective order, the Party served with
 26    the subpoena or court order shall not produce any information designated in this
 27    action as “CONFIDENTIAL” before a determination by the court from which the
 28    subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                                 STIPULATED PROTECTIVE ORDER
        NAI-1512794000v1
                                                                   Case No. 5:19-cv-01832 CBM (KKx)
                                                 -9-
Case 5:19-cv-01832-CBM-KK Document 50 Filed 04/20/20 Page 10 of 15 Page ID #:201



   1   permission. The Designating Party shall bear the burden and expense of seeking
   2   protection in that court of its confidential material and nothing in these provisions
   3   should be construed as authorizing or encouraging a Receiving Party in this Action
   4   to disobey a lawful directive from another court.
   5   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   6          PRODUCED IN THIS LITIGATION
   7                 (a)   The terms of this Order are applicable to information produced
   8   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
   9   information produced by Non-Parties in connection with this litigation is protected
  10   by the remedies and relief provided by this Order. Nothing in these provisions
  11   should be construed as prohibiting a Non-Party from seeking additional protections.
  12                 (b)   In the event that a Party is required, by a valid discovery
  13   request, to produce a Non-Party’s confidential information in its possession, and the
  14   Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
  15   confidential information, then the Party shall:
  16                       (1)   promptly notify in writing the Requesting Party and the
  17   Non-Party that some or all of the information requested is subject to a
  18   confidentiality agreement with a Non-Party;
  19                       (2)   promptly provide the Non-Party with a copy of the
  20   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
  21   reasonably specific description of the information requested; and
  22                       (3)   make the information requested available for inspection
  23   by the Non-Party, if requested.
  24                 (c)   If the Non-Party fails to seek a protective order from this court
  25   within 14 days of receiving the notice and accompanying information, the
  26   Receiving Party may produce the Non-Party’s confidential information responsive
  27   to the discovery request. If the Non-Party timely seeks a protective order, the
  28   Receiving Party shall not produce any information in its possession or control that
                                                                STIPULATED PROTECTIVE ORDER
        NAI-1512794000v1
                                                                  Case No. 5:19-cv-01832 CBM (KKx)
                                                - 10 -
Case 5:19-cv-01832-CBM-KK Document 50 Filed 04/20/20 Page 11 of 15 Page ID #:202



   1   is subject to the confidentiality agreement with the Non-Party before a
   2   determination by the court. Absent a court order to the contrary, the Non-Party
   3   shall bear the burden and expense of seeking protection in this court of its Protected
   4   Material.
   5   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   6          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   7   Protected Material to any person or in any circumstance not authorized under this
   8   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   9   writing the Designating Party of the unauthorized disclosures, (b) use its best
  10   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
  11   person or persons to whom unauthorized disclosures were made of all the terms of
  12   this Order, and (d) request such person or persons to execute the “Acknowledgment
  13   and Agreement to Be Bound” that is attached hereto as Exhibit A.
  14   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  15          PROTECTED MATERIAL
  16          When a Producing Party gives notice to Receiving Parties that certain
  17   inadvertently produced material is subject to a claim of privilege or other
  18   protection, the obligations of the Receiving Parties are those set forth in Federal
  19   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
  20   whatever procedure may be established in an e-discovery order that provides for
  21   production without prior privilege review. Pursuant to Federal Rule of Evidence
  22   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
  23   of a communication or information covered by the attorney-client privilege or work
  24   product protection, the parties may incorporate their agreement in the stipulated
  25   protective order submitted to the court.
  26   12.    MISCELLANEOUS
  27          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  28   person to seek its modification by the Court in the future.
                                                                STIPULATED PROTECTIVE ORDER
        NAI-1512794000v1
                                                                  Case No. 5:19-cv-01832 CBM (KKx)
                                                  - 11 -
Case 5:19-cv-01832-CBM-KK Document 50 Filed 04/20/20 Page 12 of 15 Page ID #:203



   1          12.2 Right to Assert Other Objections. By stipulating to the entry of this
   2   Protective Order no Party waives any right it otherwise would have to object to
   3   disclosing or producing any information or item on any ground not addressed in
   4   this Stipulated Protective Order. Similarly, no Party waives any right to object on
   5   any ground to use in evidence of any of the material covered by this Protective
   6   Order.
   7          12.3 Filing Protected Material. A Party that seeks to file under seal any
   8   Protected Material must comply with Civil Local Rule 79-5. Protected Material
   9   may only be filed under seal pursuant to a court order authorizing the sealing of the
  10   specific Protected Material at issue. If a Party’s request to file Protected Material
  11   under seal is denied by the court, then the Receiving Party may file the information
  12   in the public record unless otherwise instructed by the court.
  13   13.    FINAL DISPOSITION
  14          After the final disposition of this Action, as defined in paragraph 4, within 60
  15   days of a written request by the Designating Party, each Receiving Party must
  16   return all Protected Material to the Producing Party or destroy such material. As
  17   used in this subdivision, “all Protected Material” includes all copies, abstracts,
  18   compilations, summaries, and any other format reproducing or capturing any of the
  19   Protected Material. Whether the Protected Material is returned or destroyed, the
  20   Receiving Party must submit a written certification to the Producing Party (and, if
  21   not the same person or entity, to the Designating Party) by the 60 day deadline that
  22   (1) identifies (by category, where appropriate) all the Protected Material that was
  23   returned or destroyed and (2) affirms that the Receiving Party has not retained any
  24   copies, abstracts, compilations, summaries or any other format reproducing or
  25   capturing any of the Protected Material. Notwithstanding this provision, Counsel
  26   are entitled to retain an archival copy of all pleadings, motion papers, trial,
  27   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
  28   and trial exhibits, expert reports, attorney work product, and consultant and expert
                                                                 STIPULATED PROTECTIVE ORDER
        NAI-1512794000v1
                                                                   Case No. 5:19-cv-01832 CBM (KKx)
                                                 - 12 -
Case 5:19-cv-01832-CBM-KK Document 50 Filed 04/20/20 Page 13 of 15 Page ID #:204



   1   work product, even if such materials contain Protected Material. Any such archival
   2   copies that contain or constitute Protected Material remain subject to this Protective
   3   Order as set forth in Section 4 (DURATION).
   4   14.    Any violation of this order may be punished by any and all appropriate
   5   measures including, without limitation, contempt proceedings and/or monetary
   6   sanctions.
   7
   8   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   9   Dated: April 17, 2020
  10                                             JONES DAY
  11
  12                                             By: /s/ Jennifer Sun
                                                    Jennifer Sun
  13
                                                 Attorneys for Defendant
  14                                             EXPERIAN INFORMATION
                                                 SOLUTIONS, INC.
  15
  16   SEMNAR & HARTMAN LLP                      DINSMORE & SHOHL LLP
  17
  18   By: /s/ Jared Hartman                     By: /s/ Dillon D. Chen
  19      Jared Hartman                             Dillon D. Chen

  20   Attorneys for Plaintiff                   Attorneys for Defendant
       SILVESTRE ALVARADO                        FIFTH THIRD BANK
  21
  22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  23
  24   Dated: April 20, 2020
                                             HON. KENLY KIYA KATO
  25                                         United States Magistrate Judge
  26
  27
  28
                                                               STIPULATED PROTECTIVE ORDER
        NAI-1512794000v1
                                                                 Case No. 5:19-cv-01832 CBM (KKx)
                                               - 13 -
Case 5:19-cv-01832-CBM-KK Document 50 Filed 04/20/20 Page 14 of 15 Page ID #:205



   1                                  Signature Certification
   2          Pursuant to Local Rule 5-4.3.4(a)(2), I hereby certify that all other signatories
   3   listed, on whose behalf this filing is submitted, concur with the contents of this
   4   filing and have authorized the filing.
   5                                            /s/ Jennifer Sun
                                                Jennifer Sun
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                   STIPULATED PROTECTIVE ORDER
        NAI-1512794000v1
                                                                     Case No. 5:19-cv-01832 CBM (KKx)
                                                 - 14 -
Case 5:19-cv-01832-CBM-KK Document 50 Filed 04/20/20 Page 15 of 15 Page ID #:206



   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
   4          I, _____________________________ [print or type full name], of
   5   _________________ [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Stipulated Protective Order that
   7   was issued by the United States District Court for the Central District of California
   8   on _______________[date] in the case of Silvestre Alvarado v. Toyota Motor
   9   Credit Corporation, et al., Case No. 5:19-cv-01832 CBM (KKx). I agree to comply
  10   with and to be bound by all the terms of this Stipulated Protective Order and I
  11   understand and acknowledge that failure to so comply could expose me to sanctions
  12   and punishment in the nature of contempt. I solemnly promise that I will not
  13   disclose in any manner any information or item that is subject to this Stipulated
  14   Protective Order to any person or entity except in strict compliance with the
  15   provisions of this Order.
  16          I further agree to submit to the jurisdiction of the United States District Court
  17   for the Central District of California for the purpose of enforcing the terms of this
  18   Stipulated Protective Order, even if such enforcement proceedings occur after
  19   termination of this action. I hereby appoint __________________________ [print
  20   or type full name] of _______________________________________ [print or type
  21   full address and telephone number] as my California agent for service of process in
  22   connection with this action or any proceedings related to enforcement of this
  23   Stipulated Protective Order.
  24   Date: ______________________________________
  25   City and State where sworn and signed: _________________________________
  26
  27   Printed name: _______________________________
  28   Signature: __________________________________
                                                                STIPULATED PROTECTIVE ORDER
        NAI-1512794000v1
                                                                  Case No. 5:19-cv-01832 CBM (KKx)
                                                 - 15 -
